AO 2458 (Rev. 02/18) .ludgment in a Crimina| Case

 

 

shea 1
UNITED STATES DISTRICT CoURT
SOUTHERN District of OHIO
)
UNITED STATES OF AMERICA ) JUDGMENT IN A CR.IMINAL CASE
v. )
§ Case Number: 1:l7cr076-2
Meah Vifge § USM Number: 76968-061
) Kevin Tiemey, Esq.
) Del`cndant’s Attomcy
THE DEFENDANT:

§ pleaded guilty to count(s) 1 of a Superseding Infonnation

Ij pleaded nolo contendere to count(s)
Which was accepted by the court.

 

[:] was found guilty on count(s)
after a plea of not guiltv,

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
21 USC 84l(a)(1), conspiracy to Possess with lntent to Distribute and to Distribute 4/20/2017 l
(b)(l)(C) and 846 a Controiled Substance
The defendant is sentenced as provided in pages 2 through 7 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:l 'fhe defendant has been found not guilty on count(s)

 

El Count(s) 1,5,6 of lnd. & 1,3,7,8 of S. Ind l:l is are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

W@|"\ ux QDH

Date of imposition ofJudgment

Sienature ofJudge

Michael R. Barrett, United States District Judge
Name and Title of Judge

/Mév\/C\ /2/,1&/§

D'ate

 

A02453 (R¢v. 02/|8) Mglnmthcriminalcvse

 

Sheet 2 - lmprisonnmt
%
ludgmem_ Page 2 f 7
DBFENDANT: Meah vega ° __

CASE NUMBER: 1:l7cr076-2

IMPRISONMENT

ThedefendantisherebyeommittedtotheeustodyoftheFederaleeauofPrisonstobeimprisonedfora
totaltermof:

Co\mt 1 of Superseding Information: one himdred ninety-six (196) months BOP custody with credit for time served.

The court makes the following recommendations to the Burem ofPrisons:
The Court will recommend a BOP facility nearest Cincinnati, Ohio; however, if the defendant conforms with

a recommendation at FMC Lexington, Lexington, KY then the Court so recommends

mdefendmisremandedmmewwdyorrveuniwdswmmmhai.

El The defendant shall surrender w the Uni¢ed sam Mmhai for this district
l:l at I:l a.m. l:l p.m. on
l:l as notified by the Uniwd States Marshal.

 

I:l The defendant shall surrender for service of sentence at the institution designated by the Burenu of Prisons:
l:] before 2 p.m. on
m as notiied by me United States Marsbal.
l:l as notified by the Probetion or Pretrial Services Oone.

 

 

 

 

RETURN
l have executed this judgment as £ollows:
Defendant delivered on to
at , with a certified copy of this judgment
UNI'I`ED STATES MARSHAL
By

 

DEPUTY UNITED STATBS MARSHAL

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Release

DEFENDANT: Meah Virge
CASE NUMBER: l:l7cr076-2

SUPERVISED RELEASE
Upon release ii'om imprisonment you will be on supervised release for a term ofz

Count 1 of Superseding Information: five (5) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

P"S°t"

Judgment-Page

l:l The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check if applicable)

4. l:l You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of

restitution (check ifapplicable)

You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

|E
6. l:l You must comply with the requirements of the Sex Offender Registration and Notiiication Act (34 U.S.C. § 20901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you

reside, work, are a student, or were convicted of a qualifying oH`ense. (check if applicable)

7 . \:\ You must participate in an approved program for domestic violence. (check z_`fapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

_3_

of

You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests therea&er, as determined by the court

AO 2453 (Rev. 02/18) Judgment in a Criminal Case

DEFENDANT: Meah vega

Sheet 3A - Supervised Release

Judgment_Page 4 of 7

CASE NUMBER; l:l7cr076-2

STANDARD CONDITIONS OF SUPERVISION

._As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame

After initially reporting to the probation office, you will receive instructions from the court or the probation oHicer about how and
when you must report to the probation ofticer, and you must report to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission fi‘om
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
notifying the probation oiiicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer
within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your horne or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per Week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation oHicer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a Hrearm, ammunition, destructive device, or dangerous weapon (i.e., anything that

was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Oflice Use Only

A U.S. probation odicer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see 0verview of Probation and Supervised
Release Condilions, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B _ Supervised Release

_ Judgrnent-Page ; of _7_

DEFENDANT: Meah Virge

CASE NUMBER: 1:l7cr076-2

ADDITIONAL SUPERVISED RELEASE TERMS

l.) The defendant shall participate in a cognitive behavioral therapy-based program, at the discretion of the probation ofticer.

2.) The defendant shall provide the probation officer with access to any requested financial information and authorize the release of
any financial information The probation office may share financial information with the U.S. Attomey‘s Office.

3.) The defendant shall not incur new credit charges on existing lines of credit, or open additional lines of credit without the
approval of the probation officer.

4.) The defendant shall participate in a workforce development program, at the discretion of the probation officer.
5.) The defendant shall participate in mental health treatment, which includes being medication compliant, if deemed appropriate

by a mental health treatment provider The defendant will make a co-payment for treatment services not to exceed $25 per month, which
is determined by the defendant’s ability to pay.

AO 24SB (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 - Ci'iminal Monetary Penalties

 

Judgment _ Page 6 of 7
DEFENDANT: Meah Virge

 

CASE NUMBER: l:l7crO76-2
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $

I:I The detemiination of restitution is deferred

. An Amendea' Judgment in a Criminal Case (AO 245C) will be entered
until after such determination

I:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

 

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ ______ $

I:I Restitution amount ordered pursuant to plea agreement $

' ' ' 2 500 unless the restitution or fine is paid in full before the
l:l The defendant must pay interest on restitution and a fine of more than $ , , _ _ t
HReenth day aRer the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subjec
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
m The court determined that the defendant does not have the ability to pay interest and it is ordered than
|:] the interest requirement is waived for |:| fin |:] restitution
|:| the interest requirement for |___| fine l:\ restitution is modified as follows:
* Justice for Victims of Traflicking Act of 2015, Pub. L. No. 114-22.

** Findings for the total amount of losses are required under Chapters
or after September 13, 1994, but before April 23, 1996.

109A, llO, llOA, and ll3A of Title 18 for offenses committed on

AO 245B (Rev. 02/18) Judgment in a Criminal Case

Sheet 6 _ Schedule of Payments

Judginent _ Page 7 of 7

DEFENDANT: Meah Virge
CASE NUMBER: l:l7cr076-2

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

§

l]

Lump sum payment of $ 100.00 due immediately, balance due

I:] not later than ,or
I:l inaccordance with I:I C l:l D, |:l E, or l:l Fbelow; or

Paymeut to begin immediately (may be combined with I:I C, I:I D, or I:I F below); or

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment; or

Payment in equal (e.g., weekly, monrhly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release &om imprisonment to a
term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

While incarcerated, if the defendant is working in a non-UNICOR or grade 5 UNICOR job, he shall pay $25.00 per quarter
toward the special assessment obligation If working in a grade 1-4 UNICOR job, he shall pay 50% of his monthly pay toward the
special assessment obligation Any change in this schedule shall be made only by order of this Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:|I][:|

Joint and Several

Defendant and Co-Defendant Narnes and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest iii the following property to the United States:

Payments shall be applied in the following order: (l) assessment, (2) restitution priiicipal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs,

